


110 HRES 1028 IH: Reasserting congressional prerogatives in

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1028
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Ms. Lee (for herself,
			 Ms. Woolsey,
			 Ms. Waters, and
			 Mr. Filner) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Reasserting congressional prerogatives in
		  foreign policy and reaffirming the importance of following constitutional
		  processes when the United States Government enters into agreements regarding
		  the use or maintenance of the United States Armed Forces or the use of the
		  financial resources of the United States to assist a foreign government or
		  people and clarifying the nature and scope of status of forces
		  agreements.
	
	
		Whereas the Framers of the Constitution of the United
			 States intended that all significant foreign commitments by the United States
			 Government be made by treaty or statute and that only routine, essentially
			 nonpolitical foreign engagements be left to the sole discretion of the
			 executive branch;
		Whereas the President is Commander in Chief of the Army
			 and the Navy of the United States and of the militia of the several states when
			 called into service;
		Whereas the Constitution of the United States also gives
			 the President the power to receive Ambassadors and other public ministers and
			 the duty to ensure that the laws are faithfully executed;
		Whereas the Constitution of the United States gives
			 Congress the power to declare war, to raise and support armies, to provide and
			 maintain a navy, to make rules governing such forces, to provide for organizing
			 and calling forth the militia, to make rules concerning captures on land and
			 water, and to regulate commerce with foreign nations;
		Whereas the Constitution of the United States also gives
			 Congress the power to make all laws necessary for carrying out the powers
			 vested in the Government, and the power to raise and spend money;
		Whereas the Framers of the Constitution of the United
			 States recognized that for the protection of the Republic the United States
			 Armed Forces must never be independent of civil authority and vested in
			 Congress the authority to raise and support Armies, but no Appropriation
			 for that Use shall be for a longer Term than two Years;
		Whereas, in addition, the Senate has the responsibility of
			 confirming appointments to diplomatic posts and by two-thirds vote must give
			 its advice and consent to treaties before such treaties become
			 effective;
		Whereas to believe that the functions of Congress are to
			 simply approve what the President does in foreign affairs, blindly appropriate
			 funds for requests made by the President without question or challenge, or give
			 automatic consent and support to whatever foreign policy course the executive
			 branch formulates involves a profound misreading of the Constitution of the
			 United States;
		Whereas, despite having the Constitution of the United
			 States as a road map and compass, the United States has witnessed a disturbing
			 trend toward unchecked presidential supremacy in the formulation and conduct of
			 the foreign policy of the United States, especially in the aftermath of World
			 War II and the Cold War and the steady ascendancy of the United States as a
			 global superpower;
		Whereas, at times, emboldened Presidents from both
			 political parties have transgressed constitutional boundaries by committing the
			 United States to foreign conflicts and financial burdens, with such Presidents
			 claiming expediently that the survival of the United States and Western
			 civilization itself are at stake;
		Whereas, in 2008, the United States has more than 700
			 military bases and outposts in 130 foreign countries and the United States
			 Department of Defense reports that the United States Armed Forces are currently
			 deployed in more locations than ever before in the history of the United
			 States;
		Whereas there is an increasingly dangerous complacency in
			 Congress and among the people of the United States who have been led to believe
			 that the sheer size, complexity, and reach of the United States foreign policy
			 means that only the President and his advisors are capable of formulating and
			 executing the foreign policy of the United States in the accelerated 21st
			 century;
		Whereas the 2001 terrorist attacks in the United States,
			 the foreign policy response of the Bush-Cheney administration to such attacks,
			 and the ensuing misnamed, mischaracterized, and open-ended global war on
			 terrorism risk concentrating unwarranted power in the executive branch
			 and threaten the ingenious system of separation of powers established by the
			 Framers of the Constitution of the United States;
		Whereas, Congress, established in Article I of the
			 Constitution of the United States, is a co-equal branch of the Government, and
			 each Member of Congress, regardless of political party, must resist
			 encroachment by the executive branch on the constitutional prerogatives of
			 Congress;
		Whereas, in the most recent example of executive branch
			 overreaching, and without congressional consultation or input, on November 26,
			 2007, United States President George W. Bush and Iraqi Prime Minister Nouri
			 al-Maliki signed the U.S.-Iraq Declaration of Principles for Friendship
			 and Cooperation, a shared statement of intent that established common
			 principles to frame the future relationship between the United States and
			 Iraq;
		Whereas President Bush has publicly stated that the
			 relationship envisioned in the U.S.-Iraq Declaration of Principles for
			 Friendship and Cooperation includes cooperation between the United
			 States and Iraq in the political, diplomatic, economic, and security
			 arenas;
		Whereas President Bush has declared his intent, during
			 2008, to negotiate and conclude detailed arrangements, without any role for
			 Congress, that will codify the bilateral relationship between the United States
			 and Iraq following the expiration of the mandate of the Multi-National
			 Force—Iraq under Chapter VII of the United Nations Charter and the concomitant
			 resumption of Iraq’s normal status as a state with full legal and functional
			 sovereignty and authorities and the restoration of Iraq’s legal international
			 status;
		Whereas status of forces agreements (SOFAs) typically deal
			 with routine administrative and legal issues such as the protection of United
			 States military personnel from foreign jurisdiction, proceedings, and
			 imprisonment, issues necessary for day-to-day business such as entry and exit
			 of personal belongings, postal and banking services, and exemption of certain
			 covered persons from civil and criminal jurisdiction, taxation, customs duties,
			 immigration law, and similar laws of a foreign jurisdiction;
		Whereas the Status of Forces Policies, Procedures,
			 and Information of the Department of the Army and the Department of the
			 Navy, issued on December 15, 1989, makes clear that the North Atlantic Treaty
			 Organization SOFA is the benchmark for defining a standard or
			 typical SOFA agreement because the same procedures for
			 safeguarding the interests of U.S. personnel subject to foreign jurisdiction
			 will be applied, insofar as practicable, to all foreign
			 countries;
		Whereas SOFAs customarily do not include any guarantee to
			 defend a host country against external or internal threats; and
		Whereas SOFAs customarily do not include a provision for
			 immunity from host country laws for private military contractors not acting in
			 direct support of the United States Armed Forces: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)any agreement,
			 understanding, or commitment, other than a treaty, entered into by the
			 President or his designee, whether characterized or denominated as a status of
			 forces agreement or otherwise, which purports to impose a binding or
			 enforceable obligation on the United States to use or maintain the United
			 States Armed Forces to assist a foreign country, government, or people, either
			 immediately or upon the happening of certain events, should be approved by an
			 Act of Congress;
			(2)any agreement,
			 other than a treaty, between the United States and another country that
			 requires the use of the financial resources of the United States should be
			 approved by an Act of Congress; and
			(3)any
			 agreement, other than a treaty, between the Republic of Iraq and the United
			 States that imposes upon the United States burdens in excess of those
			 customarily included in a status of forces agreement should likewise have no
			 legal effect if such agreement has not been approved by an Act of
			 Congress.
			
